 In the MatterOf INGERSOLL STEEL & DISC DIVISION OF BORG-WARNERCORP.andFARM EQUIPMENT WORKERS ORGANIZING COMMITTEE,AFFILIATED'WITH THE C. I. O.Case No. R-4024.-Decided August 25, 1942Jurisdiction:metal products manufacturing industry.Investigation and Certification of Representatives:existence of question:, re-fusal to accord petitioner recognition ; contract automatically renewed afternotice of rival claim of representationheldno bar ; election necessary.UnitAppropriate for Collective Bargaining:all employees at one of Company'splants, excluding draftsmen, technical engineers, nurses, and clerical and super-visory employees.-Mr. Robert E. Dickman,attorney for the Board.Pope c Ballard,byMr. Owen Fairweather,of Chicago, Ill., forthe Company.Meyers cfi Meyers,byMr. Ben Meyers,of Chicago, Ill.,,for the C. 1. 0.Mr. Paul R. HutchingsandMr. J. W. Ramsey,of Washington, D. C.,Mr. John Grzenia, Mr. A. J. EberhardyandMr. James McDonald,of Chicago, Ill., for the A. F. of L. -Mr. J. Benson Saks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Farm Equipment Workers OrganizingCommittee, affiliated with the C. I. 0., herein called the C. I. O., ,alleging that a question` affecting commerce had arisen concerning therepresentation of employees of Ingersoll Steel & Disc Division, Borg-Warner Corporation (Chicago Works), Chicago, Illinois,' herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Edward G. Smith, TrialExaminer.Said hearing was held at Chicago, Illinois, from July'At the hearing all parties agreed that the correct name of the Company for the purposes of this proceeding is Ingersoll Steel & Disc Division, Borg-Warner Corporation,(Chicago Works).43 N L R B No. 93646 BORG-WARNER CORP:6472 to July 6, 1942, inclusive.The Company, the C. I. 0., and MetalTrades Department, American Federation of Labor, herein called theA. F. of L., appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The A. F. of L. moved to dismiss thepetition.The Trial Examiner reserved ruling on the motion., Themotion is hereby denied.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entii e record in the case, the Board makes the following:,FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBorg=Warner Corporationis anIllinois corporation-having its prin-cipal offices at Chicago, Illinois. Ingersoll Steel & Disc Division, Borg-Warner Corporation, a subdivision of Borg-Warner Corporation,operates several plants, that known as the Chicago Works being'theonly plant involved in this proceeding.At the Chicago Works theCompany manufactures electrical implement discs, automobile andtruck parts, washing machine tubs, beer barrels, furnace parts, metalsun screens,and miscellaneous stampings.During 1941 the ChicagoWorks purchased raw.materials amounting to more than $1,500,000 invalue.Approximately 80 percent of these rawmaterials was-shippedto the Chicago Works from points outside the State of Illinois.Duringthe same year the value of finished products manufactured at theChicago Works was in excess of $5,000,000, more than 85 percent ofwhich represented shipments to points outside the State of Illinois.II.THE ORGANIZATIONS INVOLVEDFarm Equipment Workers Organizing Committee is a labor organi-zation affiliated with the Congress of Industrial Organizations. Itadmits to membership employees of the Company.Metal Trades Department, American Federation of Labor, is a labororganization affiliated* with the American Federation ' of Labor. Itadmits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 10, 1942, a representative of the C. I. O. telephoned to theCompany's plant manager and requested recognition for the C. I. O.The request was refused.2Two days later, the Company replied by2On June 11,1942, the C.I.0 filed its petition with the Board.'The petition wasnotarized as of June 9, 1942, and stated The Union requested the Company to recognizeitas a sole and exclusive collective bargaining representative for the above-described 648DECISIONS OF NATIONAL LABOR RELATIONS BOARD.letter to the C. I. O. stating that its refusal was based on the fact thatthe Board had previously certified the A. F: of L.-On June 10, 1941, the Board certified the Metal Trades Departmentof the A. F. of L. as the exclusive representative of "all employees of,the Company at its Chicago' plant, excluding draftsmen, technicalengineers, nurses, clerical and supervisory employees." 3Subsequentbetween the Company and the A. F. of L. The contract was to con-tinue for a year and was then automatically to be renewed, unlesseither party indicated in writing 30' days prior to the expiration, datethat it desired to change the said contract.On June 8, 1942, the A. F. of L. expressed a desire in writing tocontinue the contract and asked for a conference with the Company.On June 10, 1942, the Company granted the request for a conferenceand, on June 17, 1942, the Company and the A. F. of L. negotiateda change in wage rates.The Company considers the contract, by virtue of the automaticrenewal clause contained therein, as having been renewed until July11, 1943, and it contends, therefore, that the contract as so extendedis a bar to the instant proceeding.The A. F. of L. argues that thecontract was renewed by virtue of its letter to the Company of June8, 1942, noted above, and the response thereto .by the Company onJune 10, 1942.Accordingly, the A. F. of L. also asserts the,contractas a bar to this proceeding.-It is clear, however, that even if the contract were deemed to berenewed by its terms, such renewal was affected after notice to theCompany of the C. I. O.'s claim, such notice having been given priorto the commencement of the 30-day, period provided for in the con-tract.4Under the circumstances, we do not consider the contract asa bar to the instant proceeding.A report of the Regional Director, introduced in evidence at thehearing, shows that the C. I. O. represents `a substantial number ofunion but the Company refused " The A. F. of L. argued at the hearing that on June 9there had as yet been no refusal by the Company. Subsequent to the above-mentionedtelephone conservation the C. I. O. completed its petition and notarized it so that infact the notarization took place on the 10th and not on the 9th, the latter date appearingon the petition as an apparent typographical error. In any event, we find the A. F. of L.'scontention to be, Immaterial, since a question concerning representation clearly existedon June 123 32,N L R B. 5034Matter of Weyerhaeuser Timber, Company, Klamath Falls BranchandLumber andSawmillWorkersUnion,LocalNo3026,A.F.L, 42 N L R B. 499;Matter ofThe American Oak Leather Company, 11,01 DaltonSt.,Cincinnati, OhioandThe Interna-tional'Pur & Leather Workers Union, Local 214, a//'Cliated with the Congress of IndustrialOrganizations,31 N. L R. B. 1155;Matter of Pressed Steel Car Company, Inc,andSteelWorkers Organizing Committee,41N.L R. B 1 ; CfMatter of Mill B Inc.andInternational Woodworkers of America,40 N. L. R. B. 346. rBORG-WARNER CORP.649employees in the unit hereinafter found appropriate.,'The partiesstipulated that the A. F. of L. also represented a substantial numberof employees in such unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions Act.IV. THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allemployees of the Company at its Chicago plant, excluding draftsmen,technical engineers, nurses, and clerical and supervisory employees,constitute a-unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ingersoll Steel &Disc Division, Borg-Warner Corporation (Chicago Works), Chicago,Illinois, an election by secret ballot shall be conducted as early as,possible but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Thirteenth Region, acting in this matter as agent for the Na-tional Labor Relations Board and subject to Article III, Section 9, ofsaid Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-5The RegionalDirector'sstatementshows that the C. I. 0 submitted31 petitionscontaining 367 apparently genuine signatures,that 359 ofthese signatures were namesappearing on the Company's pay roll of June13, 1942, and that suchpay roll containedthe names of 809 personswithin the appropriateunit.During the hearingthe .C. I. 0.submitted to the Trial Examiner the membership cards of 8 additional persons, 5 ofwhich were dated in June1942,and 3 of which were undated.Also, 4 additional petitionscontaining 19 signatures were submittedduring thehearing. 650DECISIONSroll period immediately preceding the date of this Direction,including.any such employees who did not work during said pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily- laid off, but excludingany who have since quit or been discharged for cause,to determinewhether they desire to be represented by Farm Equipment WorkersOrganizing Committee,affiliatedwith the Congressof Industrial Or-ganizations,or by Metal Trades Department,American Federation ofLabor, for the purpose of collective bargaining,or by neither.CHAIRMAN MILLIS took no part,in the consideration of the aboveDecision and Direction of Election.